DETAILED ACTION
Claims 1-10 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA et al (U.S. Patent Application Publication 2018/0066161) in view of YONEDA et al (U.S. Patent Application Publication 2004/0065021).
With regards to claim 1, Tsuchiya discloses a polishing composition comprising: abrasive grains (Paragraphs [0019]-[0030]), a basic inorganic compound (Paragraphs [0038]-[0041]); an anionic water soluble polymer (Paragraphs [0031]-[0037]; and a dispersing medium (Paragraph [0050]),  an aspect ratio of the abrasive grains is from 1-4 (Paragraph [0027]) which overlaps Applicant’s claimed amount of 1.1 or less, in a particle size distribution of the abrasive grains obtained by a laser diffraction/scattering method, a ratio D90/D50 of a particle diameter D90 when an integrated particle mass reaches 90% of a total particle mass from a  fine particle side to a particle diameter D50 when the integrated particle mass reaches 50% of the total particle mass from the fine particle side is 1-1.7 (Paragraph [0023]) which overlaps Applicant’s claimed amount of more than 1.3 and the basic inorganic compound is an alkaline metal salt (Paragraph [0039]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Tsuchiya does not explicitly disclose wherein a zeta potential of the abrasive grains is negative.
Tsuchiya discloses wherein the composition comprises an inorganic particle including metal oxide particles (Paragraph [0019]) and wherein the pH of the 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Tsuchiya to include the negative zeta potential teachings of Yoneda because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the zeta potential teaching as rendered obvious by Yoneda. MPEP 2143D
With regards to claim 2, the modified teachings of Tsuchiya renders obvious wherein the anionic water soluble polymer is at least one selected from the group consisting of a polyacrylic acid based polymer and a polymethyacrylic acid based polymer (Tsuchiya Paragraph [0032]).
With regards to claim 3, the modified teachings of Tsuchiya renders obvious wherein a molecular weight of the anionic water soluble polymer is 2,000,000 or less (Tsuchiya Paragraph [0035]) which overlaps Applicant’s claimed amount of 5,000 or 
With regards to claim 4, the modified teachings of Tsuchiya discloses wherein the pH is from about 8-11 (Tsuchiya Paragraph [0051]) which overlaps Applicant’s claimed amount of 9.5 or higher. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 5-6 and 8, the modified teachings of Tsuchiya renders obvious wherein the abrasive grains contain alumina (Tsuchiya Paragraph [0019] aluminum oxide Yoneda Paragraph [0024] aluminum oxide) wherein the alumina contains a γ phase as a crystal phase (Yoneda Paragraph [0024]). While the modified teachings of Tsuchiya does not explicitly disclose wherein a fracture strength of the alumina is 0.5 GPa or more, the modified teachings of Tsuchiya renders obvious Applicant’s abrasive grain which would inherently process the claimed fracture strength as such fracture strength is a property of the abrasive grain. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01 (II)
With regards to claims 9-10, Tsuchiya discloses a method for producing a semiconductor substrate comprising: a polishing method comprising polishing an object 
Tsuchiya does not explicitly disclose wherein a zeta potential of the abrasive grains is negative.
Tsuchiya discloses wherein the composition comprises an inorganic particle including metal oxide particles (Paragraph [0019]) and wherein the pH of the composition is preferably 8.0 or more and 11.0 or less (Paragraph [0051]). Yoneda discloses a polishing composition wherein the sign for the zeta potential of an inorganic particle is determined by the pH of the aqueous medium, in many cases the zeta potential is positive in a low pH range and the zeta potential is negative in a high pH range (Paragraph [0029]). Therefore Tsuchiya as modified by Yoneda teaches a 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Tsuchiya to include the negative zeta potential teachings of Yoneda because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the zeta potential teaching as rendered obvious by Yoneda. MPEP 2143D

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over TSUCHIYA et al (U.S. Patent Application Publication 2018/0066161) in view of YONEDA et al (U.S. Patent Application Publication 2004/0065021), as applied to claims 1-6 and 8-10, in further view of BAUER et al (U.S. Patent Application Publication 2008/0003131).
With regards to claim 7, the modified teachings of Tsuchiya renders obvious the limitations of claim 1 as previously discussed.
However the modified teachings of Tsuchiya are silent as to wherein a pregelatinization rate of the alumina is less than 50%.
Bauer discloses a method of forming transitional alumina abrasive wherein the transitional alumina abrasives comprises gamma alumina wherein the calcination to from the particle is carried out until the particle material is mainly (more than 50 wt%) less than 50% of the alumina particle has not transitioned to the gamma phase).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Tsuchiya to include an alumina wherein a pregelatinization rate of the alumina is less than 50% as rendered obvious by Bauer because the reference of Bauer teaches that such transitional alumina have desirable hardness and surface characteristics (Paragraphs [0004]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing abrasive using the alumina as rendered obvious by the teachings of Bauer. MPEP 2143D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713